Title: To James Madison from Albert Gallatin, 23 July 1802
From: Gallatin, Albert
To: Madison, James



(Private)
Dear Sir
New York 23d July 1802
I received yesterday six blank commissions for offices of collector &a. But one has been omitted; the Collector of Marblehead should also be commissioned as inspector of the revenue for that port. The President should also have left a commission of collector for Massac in lieu of W. Chribs whose character is infamous. If he is yet in town, will you be good enough to apply for those Commissions, and if he is already gone, to have them prepared and sent to him for his signature. The collector of Massac must also receive a commission as inspector of the revenue for that port. Please to let me know the day when the President left Washington, as from that day the commissions must bear date. Do you know whether Henry Warren the intended collector of Marblehead, and W. Lyman intended for Newbury port will accept, whether they will be ready to go and take possession of their offices at once (for they do not reside at the places where these are kept) and what is the place of their residence? Gen. Dearborn might write to them; otherwise they may not be ready to go and take possession, and their predecessors may refuse to act. Do you also understand whether Mr Page is ready to go to Petersburg. Your’s
Albert Gallatin
 

   
   RC (DLC). Docketed by JM.




   
   See Memorandum from Thomas Jefferson, 19 July 1802.



   
   Jefferson appointed William Chribbs collector and inspector of the port of Fort Massac, Indiana Territory, during the congressional recess of 1801. Formally nominated and approved by the Senate in January 1802, Chribbs was replaced by Daniel Bissell, whose appointment was approved in January 1803 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:401, 405, 433, 437; Gallatin to Jefferson, 6 July 1802, Papers of Gallatin [microfilm ed.], reel 7).


